 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   YUSSUF ABDULLE,

 9                            Petitioner,              CASE NO. C19-37-MJP-BAT

10        v.                                           ORDER GRANTING
                                                       RESPONDENT’S MOTION FOR AN
11   JEFFREY A. UTTECHT,                               EXTENSION OF TIME TO FILE AN
                                                       ANSWER
12                            Respondent.

13
               The Court, having considered the Respondent’s motion for an extension of time and the
14   records and files herein noting counsel for Mr. Abdulle does not object to the extension, does
15   hereby find and ORDER:

16             Respondent’s motion for an extension of time to September 3, 2019, to file an answer to

17   the habeas corpus petition is GRANTED.

18
               DATED this 22nd day of August, 2019.
19

20
                                                                  A
                                                          BRIAN A. TSUCHIDA
21                                                        United States Magistrate Judge
22

23




     -1
